DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 18 – 33 are pending in the instant application.
Information Disclosure Statement
The information disclosure statement filed on April 16, 2019 has been considered by the examiner.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
	The closest prior art is the WIPO Publication 2015163349 A1 (Hidenori), as disclosed in the information disclosure statement filed on April 16, 2019. Hidenori teaches (see, page 14) the compounds 27 and 32, as presented below:

    PNG
    media_image1.png
    488
    577
    media_image1.png
    Greyscale

	Hidenori teaches that a material for photoelectric conversion elements comprising said compounds is excellent in terms of hole- or electron-leakage prevention, thermal resistance to 1 and R2 are independently selected from benzothienyl group, benzofuranyl group or benzothiazole group, as recited in the instant claims. Therefore, the instant claims are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 18 – 33 are now allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Sagar Patel/Examiner, Art Unit 1626                           

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626